Exhibit 10.1

 

LOGO [g605887g93f96.jpg]

October 29, 2013

IXYS Corporation

1590 Buckeye Drive

Milpitas, CA 95035

ATTN: Arnold Agbayani

 

RE: IXYS Corporation Loan No. 1000008231(the “Loan”)

Dear Arnold;

This letter is being sent at the request of your Account Manager, Helen Huang,
and is to confirm that Bank of the West (“Lender”) has agreed to extend the
maturity date of the Line of Credit granted to IXYS Corporation (“Borrower”) in
the principal amount of TWENTY MILLION DOLLARS ($20,000,000.00) originally made
under that certain Credit Agreement dated as of November 13, 2009 (as amended
from time to time, the “Agreement”).

The maturity date of the Loan is hereby extended to November 30, 2013 (the “New
Maturity Date”). The Agreement shall be deemed modified as of the date of this
letter to reflect the New Maturity Date. All other terms and conditions of the
Agreement remain in full force and effect, without waiver or modification. This
extension is further conditioned upon (i) Borrower’s continued payment of
interest as provided in the Agreement and (ii) any principal installments which
Borrower was obligated to make prior to this extension.

Each advance request, or Borrower’s continued payments of principal or interest
on the outstanding balance of the Loan, constitutes Borrower’s warranty that no
event of default as defined in the Agreement and no condition, event or act
which, with the giving of notice or the passage of time or both, would
constitute such an event of default, shall have occurred and be continuing or
shall exist.

Lender has not committed to make any further extension of the maturity date, or
to renew the Line of Credit beyond the new maturity date. Any further extension
or any renewal remains in the sole discretion of Lender.



--------------------------------------------------------------------------------

If you have any questions, please contact your Account Manager, Helen Huang, at
(408) 299-1637.

 

Very truly yours, BANK OF THE WEST By:   /s/ Helen Huang Name:   Helen Huang
Title:   Vice President

 

BORROWER: IXYS CORPORATION By:   /s/ Uzi Sasson Name:   Uzi Sasson Title:  
President

 

 

2